Determination of respondent Police Commissioner of the City of New York, dated March 23, 2012, terminating petitioner’s employment as a police officer, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York County [Peter H. Moulton, J.], entered February 8, 2013), dismissed, without costs.
Substantial evidence supports the determination that petitioner unnecessarily acted outside his role as an undercover officer and discharged his firearm in violation of department guidelines (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 180-181 [1978]).
The penalty of termination is not so disproportionate to the offense as to shock the conscience (see Matter of Kelly v Safir, 96 NY2d 32, 39 [2001]).
*537We have considered petitioner’s remaining contentions and find them unavailing.
Concur—Sweeny, J.P., Acosta, Saxe, Manzanet-Daniels and Clark, JJ.